﻿109.	 Allow me to congratulate Mr. Illueca on his election to the presidency of the thirty-eighth session of the General Assembly. His abilities and his reputation for integrity and goodwill are widely known. I am confident that we shall ail be well served by his presidency. Allow me also to express my appreciation for the tireless efforts of the Secretary- General to further the objectives of the United Nations.
110.	Early this month the world condemned a superpower for shooting down a civilian aircraft and killing all 269 passengers on board. Although ICAO is still investigating the tragedy, two facts are beyond dispute. First, the conduct of the Soviet Union in shooting down the civilian aircraft and denying others access to its waters for search and rescue operations is in violation of the rules of international civil aviation. Secondly, the domestic laws of the Soviet Union, which authorize the destruction of intruding civil aircraft, are inconsistent with the Soviet Union's international obligations. We in Singapore, therefore, add our voice to the world-wide appeal to the Soviet Union to admit its responsibility for the tragedy, to pay compensation to the victims and to bring its domestic laws into line with its international undertakings.
111.	It is difficult to identify any political problem or conflict where the prospects of achieving progress in the near term look promising. In the Middle East, peace with justice continues to elude us. The Palestinians continue to be denied the right of self-determination and to a homeland of their own. The outcome of efforts to persuade foreign forces to withdraw from Lebanon has not been satisfactory.
112.	Both the Soviet Union and Viet Nam continue to defy the international community, and their troops remain in occupation of Afghanistan and Kampuchea respectively. Military might has not, however, been able to crush the spirit of resistance. Nationalist forces in both Afghanistan and Kampuchea have grown steadily in strength, ensuring that the invaders will continue to pay a high price.
113.	We in ASEAN have continued to seek a political settlement in Kampuchea. Our proposals would secure the legitimate interest of all the countries of South-East Asia and the right to self-determination of the Kampuchean people. Our proposals have been endorsed by the overwhelming majority of the international community, but Hanoi has refused to loosen its grip over Kampuchea. The tragedy is that it is the people of Kampuchea who suffer. We in ASEAN invite Viet Nam to join us in the search for a process that would result in the total withdrawal of Vietnamese forces and the establishment of a neutral Kampuchea.
114.	The United Nations plan for the independence of Namibia cannot be implemented because of South Africa's insistence on linking the plan's implementation to the withdrawal of foreign forces from a neighbouring country. The intercommunal talks in Cyprus grind on without progress. In Central America, bloodshed continues. There are no simple solutions. Genuine economic and political reform is necessary. But countries in the region must have the means to resist foreign-backed subversion and insurgency. Domestic changes and problems cannot provide a pretext for foreign-inspired take-overs.
115.	I could continue this catalogue of the world's woes. We are no closer to solving any of the conflicts and tensions that preoccupied us last year. Nevertheless, this year we meet under slightly less gloomy circumstances than last year. The fact that the industrialized countries of the North seem at last to be slowly pulling out of recession is cause for guarded optimism.
116.	Not all the countries of the third world will, however, benefit from the economic recovery in the North. The harsh fact is that the recovery in the North will only imperfectly, unequally and slowly be transmitted to the South. But we cannot deny that the recovery gives us hope that the worst is over.
117.	There is, however, no reason to be sanguine. No one knows how long this recovery will last. It could be choked off by high interest rates, or the huge debt overhang of less developed countries could bring the banking system cashing down on all of us. Most important, the end of the recession does not mean that many of us will necessarily come closer to achieving the economic and social goals we have struggled for.
118.	For the past decade or so, countries of the third world have sought to organize themselves politically and economically in order to impress upon the developed countries of the North the need for a new international economic order. The record thus far has not been very encouraging. Appeals for a new deal have for the most part fallen on deaf ears. This was perhaps inevitable so long as the developed countries were mired in recession.
119.	It would be comforting to think that with economic recovery there will be greater support for special measures to assist economic development in the countries of the third world.
120.	The reality, unfortunately, may be very different. The countries of the North are more and more preoccupied with solving problems which have arisen in their relations with each other and so may come to see the South as increasingly peripheral to their welfare and to the recovery of the ailing international economy. In addition, there is a growing conviction in the North that much of the cause for the failure of the South to achieve more rapid development is due to misguided domestic policies in the countries of the South. Good will, a sense of guilt or self-interest—whatever it is that motivates those who strongly support special assistance to countries in the South is being rapidly exhausted.
121.	The recovery will therefore not mean a return to business as usual. The industries of the developed countries are undergoing a period of profound technological change that will restructure the world economy. Robotics and computerization are already revolutionizing production processes in the same way that mass production and assembly-line methods revolutionized production early this century. Further down the road, advances in such fields of basic science as genetic engineering and biotechnology and artificial intelligence will also have a far- reaching impact.
122.	A further change that we will see in the North is in the outmoded institutions, such as labour and management practices and attitudes forged during the first industrial revolution. These rigidities have hindered Europe and North America in absorbing new management and production techniques. The result has been a decline in competitiveness usually redounding to Japan's advantage. Those countries must, and will, set about creating new institutions and practices that will enable them to regain their competitive strength.
123.	All these changes pose challenges for us in the third world. They will make it possible for the developed countries to increase productivity and output with less labour. The introduction of automated production processes will erode the comparative advantage of the less-developed countries in cheap and plentiful labour. Economic recovery will not necessarily bring down levels of unemployment in the developed countries. Political pressures for protectionism will therefore not necessarily abate and may even become endemic. While this will naturally have an adverse impact upon our exports, the most dangerous consequences are far more subtle. Under electoral pressure and natural greed, the industrial North may hold on both to the labour-intensive industries and to the industries employing the new technology.
124.	The fact is that the North is not really very concerned over competition from low-cost imports from the South. It is today evident that the developed countries of the North are far more preoccupied with each other than with the third world. Trade frictions between the European Community and the United States, between the European Community and Japan and between Japan and the United States have been far more significant and have had a greater impact on the world economy than North- South problems.
125.	With the cost advantage arising from the cheap labour of third world countries being eroded by the new productive processes, we in the third world can no longer automatically depend upon a steady flow of investments from the North even if the world economy picks up dramatically. Developed countries may find it increasingly more profitable to locate plants in their own home countries to tap the highly educated and highly skilled labour needed by the new processes of production. The persistence of protectionism may also restructure existing patterns of capital flows, especially private capital flows. We already find, for example, Japanese companies setting up new plants in Europe and the United States in order to mute criticism and guarantee market access.
126.	As these trends work themselves out in the coming years, there is a real danger that the developed countries will come to believe that by themselves they can constitute a self-sustaining and closed international trading and economic system that can safely afford to ignore the rest of us in the third world.
127.	Needless to say, this is simply not true. I need only point out that in recent years more than 40 per cent of all United States exports have been to developing countries; more than 23 per cent of all exports from the European Community and some 57 per cent of all Japanese exports have also gone to developing countries. The magnitude of these trade flows shows that North and
South form a single interdependent system in which neither can ignore the other without dire political and economic consequences.
128.	Asserting this fact, however, is not enough. The record of North-South negotiations has demonstrated that warnings or cries for help fall on deaf ears. We will be heeded only if we help ourselves. To be taken seriously, each country in the third world needs to organize itself to face the challenges of the recovery. We cannot ignore the implications of the new technology. Unless we acquire new skills, identify new opportunities and absorb new ideas, we will be left on the wayside of development. We need to retrain, upgrade and educate. We must move up or remain, as we have been, hewers of wood and drawers of water.
129.	The measures needed to lift ourselves out of stagnation and low growth are more within our control than we care to admit. We have only to seek the reasons why some countries in the South have succeeded where others have failed. We will find that it is domestic policies that have made the difference. Pragmatic economic policies based on a sound knowledge of what motivates individuals and societies; education, training and social policies to elicit maximum effort; and institutions that meet specific local conditions—these are the ingredients of the success of the nations in the South which have managed to break the vicious cycle of poverty and stagnation. Such domestic policies have the great advantage of being within the control of each Government for their formulation and implementation, unlike schemes of international restructuring which no single Government can hope to influence decisively. The potential consuming power of the South, if translated into reality, gives it a more powerful leverage against the productive North. Production and consumption are inseparable elements of economic growth and prosperity.
130.	The South has too often defined the challenge of development in terms of the past. To be sure, a history of colonization and exploitation has trapped much of the third world in a vicious cycle of poverty. But the future has its own vicious cycle. Technology can trap us in poverty as surely as history. I do not think that our peoples will be much consoled if, in seeking to redress the injustices of the past, we fail to meet the challenges of the future.
 
